DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims utilize indefinite language: Recitation of gummy confectionery “having reduced syneresis and reduced surface stickiness” as recited in the preamble of claim 1, which are relative terms or terms of degree. The terms "reduced syneresis” or “reduced surface stickiness" in claim 1 preamble are relative terms which renders the claim indefinite.  The term "reduced syneresis” or “reduced surface stickiness" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In the instant case applicant has not provided a standard for measuring the stickiness or tackiness against which the recited reduction can be measured or assessed otherwise, therefore, for the purposes of this office action these limitations will be considered to be met if the compositional limitations are met by the prior art.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 

Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yamabe et al., (WO 2016021717 A1 same family as US 20170223982 A1 and this rejection cites paragraph numbers from US document for quick reference), hereinafter Yamabe.

, in view of Yang et al.  (KR2010037515A), hereinafter Yang.


Regarding claim 1, Yamabe teaches a confectionery having a grape-like mouthfeel, the confectionery comprising: 
a solidified gel composition;  and a collagen casing coating the solidified gel composition, wherein the solidified gel composition has a dynamic viscoelastic pattern similar to a dynamic viscoelastic pattern of a 
 
Regarding claim 2, Yamabe teaches a confectionery confectionery having the grape-like mouthfeel according to claim 1, wherein the solidified gel composition has the dynamic viscoelastic pattern, 
similar to the dynamic viscoelastic pattern of the flesh of the raw grape, in which a loss tangent value at an angular frequency of 63.1 rad/S decreases by 34 to 83% relative to a loss tangent value at an angular frequency of 3.98 rad/S. ( see abstract where fresh flavor and elastic texture is taught, Para 18 where flesh like texture is taught and para 48 and 50 where solidifying gel to get a grape like shape and flesh like texture is taught).  
 
Regarding claim 3, Yamabe teaches a confectionery confectionery having the grape-like mouthfeel according to claim 1, wherein the solidified gel composition has a pH of 2 to 4 (Para 2), a moisture value of 20 to 45 weight % (Abstract where moisture content of not lower than 20 is taught), and a moisture activity value of 0.6 to 0.86 (Para 2  where 0.5 to 0.7 is taught), and has a water migration ability in which water contained in the solidified gel composition exudes to a surface of the solidified gel composition, and a water migration rate of the solidified gel composition left standing for one week at 37.degree.  C. is 0.3 to 0.6 weight % and a water migration rate of the solidified gel composition left standing for two weeks at 37.degree.  C. is 0.6 to 1.5 weight %. (see para 29 where reduced moisture migration rate is taught)
 
Regarding claim 4, Yamabe teaches a confectionery confectionery having the grape-like mouthfeel according claim 1, wherein the collagen casing has a film thickness of 5 to 100 .mu.m, and the collagen 
casing prepared in a manner that the solidified gel composition is coated by the collagen casing, dried at normal temperature for six hours, and removed from the collagen casing, has a breaking strength of 2800 to 9000 g/cm.sup.2. (See at least para 43 where the gel strength and collagen casing coth as described having claimed characteristics), same rejection applies to claims 6-8.
 
Regarding claim 5, Yamabe teaches a confectionery confectionery having the grape-like mouthfeel according to claim 2, wherein the solidified gel composition has a pH of 2 to 4, a moisture value of 
20 to 45 weight %, and a moisture activity value of 0.6 to 0.86, and has a water migration ability in which water contained in the solidified gel composition exudes to a surface of the solidified gel composition, and a water migration rate of the solidified gel composition left standing for one week at 37.degree.  C. is 0.3 to 0.6 weight % and a water migration rate of the solidified gel composition left standing for two weeks at 37.degree.  C. is 0.6 to 1.5 weight %.  (All the limitations of this claim have already been addressed above in claims 1-4)
 
prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.
Further, applicant has described the product with parameters which cannot be measured by the office for prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability purposes. As there is a sound basis for believing that the prior art product and the instantly claimed invention are substantially the same, a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different. 

Further, regarding the recitation of gummy confectionery “having reduced syneresis and reduced surface stickiness” as recited in the preamble of claim 1, it is noted that applicant has not provided a standard for measuring the stickiness or tackiness against which the recited reduction can be measured or assessed otherwise. Further, the recitation “reduced syneresis and reduced surface stickiness” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2009213368 A  to Suzuki is pertinent as prior art as it teaches a gummi candy or confection which is hard gummy with hard type starch based gelled confection gelatin confection. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212.  The examiner can normally be reached on M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JYOTI CHAWLA/Primary Examiner, Art Unit 1792